NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MOUNIR ABBASI,                     )
                                   )
       Appellant,                  )
                                   )
v.                                 )                Case No. 2D17-2784
                                   )
FLORIDA PENINSULA INSURANCE        )
COMPANY,                           )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 25, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas H. Minkoff, Judge.

Kelli A. Edson, Paul E. Parrish, S. Douglas
Knox and Tara M. Petzoldt of Quarles &
Brady, LLP, Tampa, for Appellant.

Andrew A. Labbe, James Goodnow and
David Salmon of Groelle & Salmon, P.A.,
Tampa, for Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, CRENSHAW, and ATKINSON, JJ., Concur.